Name: Commission Regulation (EEC) No 2541/90 of 31 August 1990 reintroducing the levying of the customs duties applicable to breeches, shorts and trousers, products of category No 6 (order No 40.0060) men's or boy's suits and ensembles, other than knitted or crocheted products of category No 16 (order No 40.0160) originating in Pakistan, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 237/92 Official Journal of the European Communities 1 . 9 . 90 COMMISSION REGULATION (EEC) No 2541/90 of 31 August 1990 reintroducing the levying of the customs duties applicable to breeches, shorts and trousers, products of category No 6 (order No 40.0060) men's or boy's suits and ensembles, other than knitted or crocheted products of category No 16 (order No 40.0160) originating in Pakistan, to which the preferential tariff arrangements of Council Regulation (EEC) No 3897/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, boys suits and ensembles, other than knitted or crocheted, products of category No 16 (order No 40.0160) originating in Pakistan, the relevant ceiling amounts respectively to 1 667 000 and 94 000 pieces ; Whereas that ceiling was reached on 1 August 1990 by charges of imports into the Community of the products in question originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to reintroduce the levying of customs duties for the products in question with regard to Pakistan, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Article 1 0 of that Regulation, prefe ­ rential tariff treatment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II , in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 11 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; Article 1 As from 4 September 1990 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3897/89, shall be reintroduced on imports into the Community of the following products, originating in Pakistan : Whereas, in respect of breeches, shorts and trousers, products of category No 6 (order No 40.0060) men's or Order No Category(unit) CN code Description 40.0060 6 (1 000 pieces) Men's or boys woven breeches, shorts (other than swimwear) and trousers (including slacks), women's or girls' woven trousers and slacks, of wool, of cotton or of man-made fibres 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 (') OJ No L 383, 30 . 12. 1989, p. 45. 1 . 9 . 90 Official Journal of the European Communities No L 237/93 Order No Category (unit) CN code Description 40.0160 16 (1 000 pieces) 6203 1 1 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1990 . For the Commission Karel VAN MIERT Member of the Commission